DETAILED ACTION
Claims 1-3 and 7-21 are pending before the Office for review.
In the response filed February 28, 2022:
Claims 1 and 8 were amended.Claims 4-6 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 22 has been entered.
 
Election/Restrictions
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or April 23, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (U.S. Patent Application Publication 2012/0077419) in view of EDELBACH et al (U.S. Patent 6,616,514) and OTA et al (U.S. Patent Application Publication 2007/0270085).
With regards to claims 1 and 7, Zhang discloses a chemical mechanical polishing composition comprising: ceria coated inorganic oxide particles (Paragraphs [0057]-[0057]); water soluble solvent (Paragraph [0100]); and optionally biocide (Paragraph [0101]); and pH adjuster (Paragraph [0101]) wherein the composition has a pH of 4 or 5 (Page 6 Table 2) which overlaps Applicant’s claimed amount of a pH selected from the group consisting of 4 to 9. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Zhang does not explicitly disclose wherein the composition comprises at least one of polysorbate-type surfactant selected from the group consisting of polyoxyethylenesorbitan monolaurate, polyoxyethylenesorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylenesorbitan tristearate, 
Zhang discloses the inclusion of (b2) polyols having hydroxyl groups, preferably at least 3 hydroxyl groups, that are not dissociable in the aqueous medium, in particular the compounds described in U.S. Pat. No. 6,616,514 B1 (Paragraph [0097]), Edelbach discloses “The organic polyol performs the function of suppressing the rate of removal of silicon nitride during chemical mechanical polishing. The organic polyol may comprise any one or a mixture of a variety of polyols that do not dissociate protons. However, the organic polyol must comprise a compound having at least three hydroxyl groups that are not dissociable in the aqueous medium, or a polymer formed from at least one monomer having at least three hydroxyl groups that are not dissociable in the aqueous medium. The preferred organic polyols for use in the invention include mannitol, sorbitol, mannose, xylitol, sorbose, sucrose, and dextrin, with mannitol being presently most preferred” (Col. 4 lines 40-51]). As such Zhang as modified by Edelbach renders obvious wherein the composition comprises at least one of non-ionic molecules having multi hydroxyl functional groups in the same molecule selected from the group consisting of maltitol, lactitol, maltotritol, ribitol, D- sorbitol, mannitol, dulcitol, iditol, D-(-)-Fructose, sorbitan, sucrose, ribose, Inositol, glucose, D-arabinose, L-arabinose, D-
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Zhang to include the non-ionic molecule as rendered obvious by Edelbach teaches that the organic polyol (non-ionic organic molecule) has the ability of suppressing the removal rate of silicon nitride during chemical mechanical polishing (Col. 4 lines 40-42) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the organic polyol (non-ionic organic molecule) as rendered obvious by Edelbach. MPEP 2143D
Ota discloses a chemical mechanical polishing composition comprising an abrasive grain comprising ceria (Paragraph [0038]) and at least one of polysorbate type surfactant (Paragraph [0042]) wherein the at least one of polysorbate-type surfactant is selected from the group consisting of polyoxyethylenesorbitan monolaurate, polyoxyethylenesorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylenesorbitan tristearate, polyoxyethylenesorbitan monooleate, polyoxyethylenesorbitan trioleate, and combinations thereof (Ota Paragraph [0042]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Zhang to include at least one of polysorbate-type surfactant as rendered obvious by Ota because the reference of Ota teaches that the polysorbate (dispersing agent) acts prevents the precipitation of particles in the CMP slurry (Paragraph [0043]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable 
With regards to claim 2, the modified teachings of Zhang renders obvious wherein the ceria-coated inorganic oxide particles are selected from the group consisting of ceria-coated colloidal silica, ceria-coated alumina, ceria-coated titania, ceria-coated zirconia particles and combinations thereof (Zhang Paragraphs [0057]-[0059]); wherein the particles range from 0.01-5 wt% (Zhang Paragraph [0094]) which overlaps Applicant’s claimed amount of the group consisting of 0.05 wt.% to 10 wt.% and the water-soluble solvent is selected from the group consisting of deionized (Dl) water, distilled water, and alcoholic organic solvents (Zhang Paragraph [0100], Edelbach Col. 4 lines 37-39). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 3, the modified teachings of Zhang renders obvious wherein the at least one of polysorbate-type surfactant has a concentration of 0.01-2 wt% (Ota Paragraph [0043]) which renders obvious selected from the group consisting of 0.001 wt.% to 1.0 wt.% and the at least one of non-ionic organic molecules having multi hydroxyl functional groups in the same molecule has a concentration of about 0.001- 5 wt% (Zhang Paragraph [0099, Edelbach Col.4 lines 52-59 discloses 0.1-20 wt%
With regards to claim 9, the modified teachings of Zhang renders obvious wherein the composition comprises at least one of the pH adjusting agent selected from the group consisting of nitric acid, hydrochloric acid, sulfuric acid, phosphoric acid, other inorganic or organic acids, and mixtures thereof for acidic pH conditions; or selected from the group consisting of sodium hydride, potassium hydroxide, ammonium hydroxide, tetraalkyl ammonium hydroxide, organic quaternary ammonium hydroxide compounds, organic amines, and combinations thereof for alkaline pH conditions (Edelbach Col. 4 lines 60-67 Col. 5 lines 1-8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (U.S. Patent Application Publication 2012/0077419) in view of EDELBACH et al (U.S. Patent 6,616,514) and OTA et al (U.S. Patent Application Publication 2007/0270085), as applied to claims 1-3, 7 and 9, in further view of RAMAN et al (U.S. Patent Application Publication 2015/0159050).
With regards to claim 8, modified teachings of Zhang renders obvious wherein the at least one of polysorbate-type surfactant is selected from the group consisting of polyoxyethylenesorbitan monolaurate, polyoxyethylenesorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylenesorbitan tristearate, polyoxyethylenesorbitan monooleate, polyoxyethylenesorbitan trioleate, and combinations thereof (Ota Paragraph [0042]) and water (Zhang Paragraph [0100]).
The modified teachings of Zhang does not explicitly disclose wherein the organic molecules with multi hydroxyl functional groups in the same molecule is selected from the group consisting of Maltitol, Lactitol, and combinations thereof.
Raman discloses a chemical mechanical polishing composition comprising ceria abrasive particles wherein the particles may be a one type inorganic particle or a mixture of composite of different types of inorganic particles (Paragraph [0027]-[0028], [0042]) and at least one SiN suppressor wherein the SiN suppressor is a sugar alcohol having at least four hydroxyl groups including Maltitol, Lactitol and combinations thereof (Paragraph [0069]) which renders obvious herein the organic molecules with multi hydroxyl functional groups in the same molecule is selected from the group consisting of Maltitol, Lactitol, and combinations thereof.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Zhang to include the organic molecules as rendered obvious by Raman because the reference of Raman teaches that such component inhibits the polishing of silicon nitride layers in comparison with other substrate such as silicon oxide (Paragraph [0069]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the organic molecules (SiN suppressor) as rendered obvious by Raman. MPEP 2143D

Response to Arguments
Applicant’s arguments, see page 22 of Applicant’s response, filed February 28, 22, with respect to the rejection(s) of claim(s) 8 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further 

Applicant's remaining arguments filed February 28, 2022 have been fully considered but they are not persuasive. 

Applicant argues on pages 19-23 of Applicant’s response that the cited prior art fails to render obvious Applicant’s claimed invention. Applicant argues that the working examples of the current application have demonstrated that the Tween chemical additives have shown the best selectivity by maintaining the desired silicon oxide removal rate at a reasonable down force and showing the greatest silicon nitride removal rate suppression at an even higher down force, among all test slurries containing a surfactant. Applicant further argues that when compared to other types of surfactants or compositions containing no surfactant, the use of the Tween has shown the best performance for suppressing SiN film removal rate, maintain the high selectivity of silicon oxide vs. silicon nitride, and reduced oxide trench dishing. 
Applicant argues that Zhang shows working selections of b3 and b1 but not b2. As such it is Applicant’s position that Zhang would not select b2 over b1 or b3 as evidenced from the performance as shown in Table 2. 
Finally Applicant argues that Zhang as modified by Edelbach has no reference to a polysorbate type surfactant. Ota discloses an optional dispersion additive in Paragraph [0042] but it is an additive that is among a laundry list of dispersion agents. As such it is Applicant’s position that the function of the optional dispersion additive is to 
As such Applicant maintains that Applicant’s invention demonstrates unexpected results not recognized by the prior art and the modification of Zhang with Ota is based on hindsight reasoning. As to the dependent claims they are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s position that the cited prior renders obvious Applicant’s invention. It is the Examiner’s position that Applicant’s showing of unexpected results are not commensurate in scope with the claims as currently presented. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." MPEP 716.02(d) Applicant Table provide for particular compositions with the additive at a particular concentration. Applicant’s currently presented claim are broader than Applicant’s showing and it is unclear from Applicant’s table that Applicant’s desired unexpected results would occur regardless of the combination of any polysorbate surfactant, and non-organic molecule and water soluble solvent outside of the combination of Tween20 and mannitol. While the disclosure of the prior art is boarder and may produce compositions which do not have Applicant’s unexpected results, Applicant’s claims are not commensurate in scope.
It is the Examiner position that Zhang explicitly disclose that the suspension of the invention contains at least one polishing additive (B) selected from the group 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is the Examiner’s position that one of ordinary skill in the art would have added the dispersing of Ota because the reference of Ota teaches that the polysorbate (dispersing agent) acts prevents the precipitation of particles in the CMP slurry (Paragraph [0043]).
It is the Examiner’s position that Zhang is properly modified by Ota. Zhang discloses the inclusion of a surfactant, dispersing agent, would be an additional component that may be used in the composition (Paragraph [0101]). Ota discloses that “if cerium oxide is used as the inorganic particle, polyacryl acid ammonium salt and polymer dispersion agents containing acryl acid ammonium salt as a copolymer ingredient are preferable” and other dispersing agents include polyoxy ethelene sorbitan monolaurate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylene sorbitan tristearate, polyoxyethylene sorbitan mono-oleate, polyoxyethylene sorbitan trioleate (Paragraphs [0042]). While Ota calls such compounds a dispersing agent, such compounds are a surfactant as disclosed as an additional component which may be included in Zhang. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) Therefore while Ota discloses dispersing agents, such dispersing agents are surfactants. Furthermore while Ota discloses a number of dispersing agents, it is the Examiner’s opinion that Ota’s disclosure is not overly long such that one of ordinary skill in the art would not choose such dispersing agent as it is listed within a list of preferable dispersion agents. Applicant has not provided evidence on the record that the dispersing agents of Ota are not surfactants.  
For these reasons the Examiner maintains the rejection on record. As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713